Decree of the Surrogate’s Court, Richmond county, modified by striking the following words from the tenth ordering paragraph thereof: “ and in the event that the income from said fund in any one year should amount to more than the monthly payments to the said Robert V. Reagan, then the excess of such income shall be be payable to Sarah Dunn, who at this time is the next eventual taker of the residuary estate, subject however to being divested of her contingently vested estate by the birth of issue to Robert V. Reagan.” As thus modified, the decree is unanimously affirmed, with costs to each of the appellants, payable out of the fund. No opinion. Present — Lazansky, P. J., Davis, Adel, Taylor and Close, JJ.